Citation Nr: 0009739	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed acquired 
respiratory disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for an acquired 
respiratory disorder is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

A well-grounded claim of service connection for an acquired 
respiratory disorder has been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

(The issue of entitlement to service connection for an 
acquired respiratory disorder is also discussed in the Remand 
portion of this document.)  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that he suffers from an acquired 
respiratory disorder which is attributable to his military 
service.  The veteran testified at a hearing before the 
undersigned Member of the Board in Washington, DC, in 
February 2000 that, while in service, he performed 
maintenance duties consisting of grinding, chipping, painting 
and sand-blasting onboard dry-docked ships.  

In support of his claim, the veteran submitted an information 
letter at the hearing that had been issued by the VA Under 
Secretary for Health which called to attention a concern that 
some veterans, particularly those that served as deck 
grinders on aircraft carriers in the Navy during the 1970s 
through the 1990s, may have unrecognized, misdiagnosed 
occupational lung disease.  

A review of the veteran's service medical records shows that 
the veteran was treated on several occasions for respiratory 
difficulties.  Specifically, in December 1984, the veteran 
presented for treatment with a 4-5 day history of progressive 
dyspnea.  Diagnoses rendered following evaluation included 
those of progressive dyspnea, rule out allergic response to 
spray painting, and questionable early chronic obstructive 
pulmonary disease.  

The veteran was afforded a VA examination for non-
tuberculosis diseases and injuries in April 1996.  At that 
time, he was diagnosed as having chronic obstructive 
pulmonary disease and hyperventilation syndrome.  

In light of the above, the Board finds that the veteran's 
claim of service connection for an acquired respiratory 
disorder is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Consequently, the veteran should be afforded a VA examination 
to determine the nature and etiology of any current 
respiratory disability.  All pertinent treatment records also 
should be obtained for review.  



ORDER

As a well-grounded claim of service connection for an 
acquired respiratory disorder has been submitted, the appeal 
to this extent is allowed, subject to the discussion 
hereinbelow.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded a VA examination to determine the 
nature and likely etiology of any acquired respiratory 
disorder.  In addition, all pertinent treatment records 
should be obtained for review

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify any names, addresses and 
approximate dates of treatment from all 
VA and non-VA health care providers who 
have treated or examined him for a 
respiratory disorder since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran (which have not been 
previously requested) in response to this 
request and associate them with the 
claims folder.  The veteran also should 
be asked to submit any other medical 
evidence which tends to support his 
assertions that he has current disability 
related to an acquired respiratory 
disorder due to disease or injury which 
was incurred in or aggravated by service.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed acquired respiratory disorder.  
The veteran's claims folder, along with a 
complete copy of this remand must be made 
available to and reviewed by the 
examiner.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current respiratory disability due to 
disease or injury which was incurred in 
or aggravated by active service.  The 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



